Citation Nr: 1228094	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C. § 1151 for cerebrovascular accident, claimed as a stroke, and if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active air service from October 1973 to October 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Veteran's reopened claim is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In an unappealed November 2005 rating decision, the RO denied entitlement to compensation under 38 U.S.C. § 1151 for cerebrovascular accident, claimed as a stroke. 

2.  Evidence received since the November 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for entitlement to compensation under 38 U.S.C. § 1151 for cerebrovascular accident, claimed as a stroke.





CONCLUSION OF LAW

As new and material evidence has been received, the criteria for reopening the claim for entitlement to compensation under 38 U.S.C. § 1151 for cerebrovascular accident, claimed as a stroke, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Analysis 

The Veteran originally filed his claim of entitlement to compensation under 38 U.S.C. § 1151 for a stroke in December 2004.  In a November 2005 rating decision, the Veteran was denied entitlement to compensation under 38 U.S.C. § 1151 for cerebrovascular accident, claimed as a stroke because the evidence failed to demonstrate a causal relationship between VA treatment and the stroke.  

The Veteran did not appeal the November 2005 rating decision or submit any pertinent evidence within the appeal period.

Evidence of record at the time of the November 2005 rating decision included (1) VA treatment records related to his September 2004 cerebrovascular accident; (2) private treatment records noting a diagnosis of diabetes mellitus; and (3) an August 2005 VA examination report which addressed the Veteran's VA medical treatment.  The evidence of record did not include any clinical opinions that found that the Veteran's cerebrovascular accident, claimed as a stroke, was caused or permanently worsened by VA medical treatment.

The pertinent evidence that has been received since the RO's November 2005 rating decision includes multiple private treatment records from the Harris Methodist Forth Worth Hospital pertaining to the Veteran's hospitalization for a cerebrovascular accident from September 23 to September 24, 2004.  They note that the Veteran was admitted because of left arm weakness and left facial droop, as well as difficulty walking.  They also indicate that on Monday (September 20, 2004), the Veteran felt faint at work and had left arm weakness.  As a result, he went to see his doctor and was told that he was fine.  

A finding that the Veteran's cerebrovascular accident, claimed as a stroke, was caused or permanently worsened by VA medical treatment was an element of entitlement to compensation under 38 U.S.C. § 1151 that the RO found was not met in its November 2005 rating decision.  The Board finds that the September 2004 private hospital records are new and material as they relate to a previously unestablished element of entitlement to compensation under 38 U.S.C. § 1151 -namely, it supports the possibility that VA's failure to properly treat the Veteran contributed to his cerebrovascular accident.  Accordingly, this evidence is sufficient to reopen the previously denied claim for entitlement to compensation under 38 U.S.C. § 1151 for cerebrovascular accident, claimed as a stroke.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for entitlement to compensation under 38 U.S.C. § 1151 for cerebrovascular accident, claimed as a stroke, is granted.


REMAND

The record reflects that the Veteran was provided a VA examination in August 2005 in response to his initial claim for compensation under 38 U.S.C. § 1151 for residuals of a cerebrovascular accident.  The physician who performed that examination provided an opinion against the Veteran's claim; however, the aforementioned private medical records pertaining to the Veteran's treatment for the cerebrovascular accident were not of record at the time of the VA examination.  

Therefore, the Board has determined that further development of the medical evidence is required before the Veteran's claim is decided.  In addition, while this case is in remand status, the Veteran should be provided appropriate notice with respect to the disability-rating and effective-date elements of his claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC) in Washington D.C. for the following actions:

1.  The Veteran should be provided appropriate notice with respect to the disability-rating and effective-date elements of his claim.

2.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's cerebrovascular accident in September 2004.  The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the physician.

Following the examination of the Veteran and a review of his pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that VA treatment played a material causal role in the Veteran's cerebrovascular accident in September 2004 and if so whether the cause of such disability was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part and furnishing the medical treatment or an event which was not reasonably foreseeable.  

The physician must provide the supporting rationale for all opinions expressed.  The physician should address the Veteran's contention that when he was seen by VA shortly before the cerebrovascular accident, he was misdiagnosed and not properly treated for his hypertension.

If the physician is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



		
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


